Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending.
The Drawings filed 03/18/2021 are approved by the examiner.
The IDS statement filed 03/18/2021 has been considered.  An initialed copy accompanies this action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-12, 15-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,927.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising propylene glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  The patented claims also recite limitations of each component in terms of volume fraction and ranges thereof that fall within and/or overlap the amounts/ranges instantly claimed.  The patented claims also recite the nanopowder consists of aluminum oxide/Al2O3 and have a particle size of .

Claims 1-6, 8, 10-12, 15-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,723,928.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising propylene glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  The patented claims also recite limitations of each component in terms of volume fraction and ranges thereof that fall within and/or overlap the amounts/ranges instantly claimed.  The patented claims also recite the nanopowder consists of aluminum oxide/Al2O3 and have a particle size of between of about 100 nanometers to about 600 nanometers.  The patented claims also recite the pH of the heat transfer fluid mixture is 8.5 to 12 or 10.0.  The difference between the patented claims and instant claims is 1) the instant claims further recite the nanofluid is free of carbon nanoparticles and 2) the instant claims are merely drawn to .

Claims 1-6, 8, 10-12, 15-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-36, 38-40, 42, 43, 46, and 47 of copending Application No. 16/905,466 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  Both sets of the claims recite the nanopowder consists of aluminum oxide, the heat transfer mixture has a pH of about 8.5 to 12.0, and the heat transfer mixture has a pH of about 10.0.  The copending claims also recite limitations of each component in terms of volume fraction and ranges thereof that fall .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8, 10-12, 15-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47, 50-62, 64-66, 68, 69, 72, and 73 of copending Application No. 16/905,471 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  Both sets of the claims recite the nanopowder consists of aluminum oxide, the heat transfer mixture has a pH of about 8.5 to 12.0, and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of copending Application No. 17/205,029 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to 2O3 and have a particle size of between of about 100 nanometers to about 600 nanometers.  The copending claims also recite the heat transfer mixture is free of carbon nanoparticles.  The copending claims also recite the surfactant is ammonium methacrylate or a formula thereof.  The difference between the two sets of claims is the instant claims are merely drawn to propylene glycol whereas the copending claims are drawn to heat transfer mixtures comprising propylene glycol and water silent to an acid additive, ethylene glycol and water with an acid additive, or water with an acid additive.   However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the acid additive with the propylene glycol compositions since the overall compositions/heat transfer mixtures are drawn to glycol- and water-based heat transfer mixtures.  The two sets of claims are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, Applicant is suggested to amend the range to recite the “range between 100 nanometers and 600 nanometers” of the aluminum oxide nanopowder refers to “a .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9, 10, 14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 4, the term “VNP” in the limitation “wherein 1% < VNP/Vnf < 20%” lacks sufficient antecedent basis.  Note parent claim 1 recites a “Vpw” being a volume of a nanopowder, but does not recite any “VNP” or “Vnp”.  Claims 9 and 10 are also indefinite for the same reason.
	Claim 14 recites “the surfactant is represented by the formula: 

    PNG
    media_image1.png
    107
    231
    media_image1.png
    Greyscale
.”
However, the variable “x” is undefined, which renders the claim indefinite.  Claim 19 is also indefinite for the same reason.  
	Claim 17 recites the limitation “wherein the heat transfer mixture has a particle size between about 100 nanometers and about 600 nanometers,” which is unclear so 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites a heat transfer mixture represented by the formula “1 = Vpg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf” where the recited fractions sum to 1, i.e., 100%.  
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1, 11, and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984).
Yang et al. teaches a dilute suspension of alumina/Al2O3 powders of size 0.3 micrometers, i.e., 300 nm, in water (see Introduction section/paragraph), which anticipates claims 1, 11, and 12.  Note that the instantly claim broadly recites the heat transfer mixture is “represented by the formula: 1 = Vpg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf” without any specific ranges of the Vpg, Vw, Vpw, Vsf, Vbs, Vac, and Vci components, meaning some of the components are optional (their volume may be zero) so long as the total amount of components sum to “1”, i.e., 100%.  Yang et al.’s suspension consists of water and alumina, i.e., the amount of water and alumina sum to 100% of the suspension, which has the implication the composition is free of carbon nanoparticles and the remaining glycol, surfactant, base additive, acid additive, and corrosive inhibitor components are therefore optional and met by the reference’s exemplary suspension.  

Claims 1, 11, and 15 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Egawa et al. (US 2005/0218370, hereinafter Egawa). 
Egawa teaches a heat transfer medium composition containing 42.2 wt.% water, 52.0 wt.% propylene glycol, 1.0 wt.% of 30 nm diameter aluminum oxide, 2.0 wt.% polymaleic acid, 1.5 wt.% sodium benzoate, 0.2 wt.% methylbenzotriazole, and 1.1 wt.% potassium hydroxide, where the composition has a pH of 8.5 (Example 3 in Table 1).  This squarely meets the composition of claims 1, 11, and 15 as this example .  

Claims 1-6, 8, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (US 2005/0218370, hereinafter Egawa).
Egawa teaches a heat transfer medium composition comprising a dispersion of nanosized metal and/or metal oxide particles, i.e., nanopowder, in water and/or alcohol as the main component useful as a coolant (abstract and para. 0001).  Egawa teaches aluminum oxide is preferred as the metal and/or metal oxide particles due to its excellence in property of enhancing the thermal conductivity of the composition (para. 0017), and propylene glycol is preferred as the alcohol from the point of handling properties, price, and ready availability (para. 0015).  The Examples of Egawa show compositions comprising blends of water and glycols as well as compositions comprising nanosized aluminum oxide (see, e.g., Examples 1-4 as well as the Comparable and Conventional Examples that follow).  The direct disclosure of 2O3, and the entire nanofluid/composition itself is free of carbon nanoparticles.  Egawa further teaches the nanopowder has a mean particle diameter of up to 0.1 micrometers, i.e., 100 nanometers (para. 0019), which touches the claimed ranges of the nanoparticles having a particle size between about 100 and 600 nanometers and the heat transfer mixture comprising particles having a particle size between about 100 and 600 nanometers.  A person of ordinary skill in the art would expect a nanopowder having a mean diameter of 100 nanometers to function substantially the same, i.e., heat transfer properties, etc., as a nanopowder having a particle size of 101 nanometers such as that claimed.  Also note, the reference’s disclosure that the particles have a “mean particle diameter” does not preclude the presence of some particles being above the maximum mean or average value so long as the mean or average is within the recited range.  Egawa further teaches the inclusion of surfactants by way of disclosing the presence of at least one polycarboxylic acid and/or salt thereof that prevents generation of a deposition/supernatant and allowing other components to exist in a stable dispersion state (para. 0012, 0014, and 0021).  With respect to additional additives, Egawa teaches the inclusion of various corrosion inhibitors, pH adjusting agents, an antifoaming agent, a coloring agent, and any further additive in general that does gives no detrimental effect to the thermal conductivity (para. 0013, 0029, and 0039).  Specifically, corrosion inhibitors include phosphoric acid/salts thereof, aliphatic carboxylic acids/salts thereof, aromatic carboxylic acids/salts thereof, triazoles, thiazoles, silicates, nitrates, nitrites, borates, molybdates and amine salts (para. 0030), 
As to the claimed components of instant claims 1, 11, 12, 17, and 20, Egawa teaches each of the disclosed components of the claimed invention for the purpose of producing a heat transfer medium composition.  Egawa further suggests some components used for different purposes, but nonetheless would have been obvious to the skilled artisan given the broad terminology claimed, the components may read on several types of ingredients.  Even though at the time of this correspondence Egawa is regarded as anticipating claims 1 and 11 as explained under a different rejection heading (Example 3 of Egawa contains water, propylene glycol, aluminum oxide nanoparticles, and additives meeting a surfactant, base additive, acid additive, and corrosive inhibitor, which also meets the heat transfer mixture of claim 17 without any of the particle size ranges, component volume % ranges, and pH value range greater than 8.5), it might be argued that some “picking and choosing” is required to arrive at the 
As to the claimed proportions of instant claims 2-6, 8, 10, 17, and 20, Egawa teaches in overlapping ranges, the amounts of each of the components claimed.  Egawa does not particularly point out the ratios and addition of ratios as claimed. 
	However, at the time of the effective filing date it would have been obvious to the skilled artisan to arrange the components within the proportions and ratios as claimed given that Egawa teaches a range of proportion of each of the claimed ingredients that encompasses the amounts and ratios as claimed.  In the event Egawa’s proportions are slightly outside or below those instantly claimed, note Egawa’s disclosed ranges are merely general examples and the teachings of Egawa do not otherwise contain any indication of a teaching away from exploring other alternate or sufficient proportions outside the general ranges/examples disclosed.  Moreover, Applicant has not proffered any criticality to the contrary, that would suggest unexpected results for the nanofluid composition claimed.  Therefore, one skilled in the art would have been within their purview to determine the appropriate range and ratio of ingredients to suggest the 
	As to the recited pH ranges/values of instant claims 15-17 and 20, the working examples of Egawa demonstrate the pH of the composition appears to lie within the claimed range of about 8.5-12.0 since Example 3, which comprises propylene glycol, water, and aluminum oxide nanoparticles, has a pH of 8.5.  Even though Egawa fails to teach the composition has a pH of greater than 8.5 or a pH of 10.0, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation and within the purview of a person of ordinary skill in the art for a composition, as taught by Egawa, to contain such a pH value because Egawa further teaches suitable adjusting the pH of the composition with strong base pH adjusting agents such as sodium hydroxide or potassium hydroxide (para. 0039).  

Claims 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (US 2005/0218370, hereinafter Egawa) as applied to the 102 rejection of claims 1, 11, and 15 and also the 103 rejection of claims 1-6, 8, 10-.
Egawa teaches a heat transfer medium composition comprising components meeting the claimed propylene glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor, as described above.  
Egawa fails to teach the surfactant is ammonium polymethacrylate or the formula (repeating unit(s) comprising ammonium methacrylate) thereof as instantly claimed in claims 13, 14, 18, and 19. 
However, Yang teaches a heat transfer fluid comprising 5-99% of a freezing point depressant such as glycols, water in an amounts from 0.1 to 90% and in addition, additives, surfactants, scale inhibitors, dispersants and mixtures thereof (abstract, col. 3 lines 11-22).  The composition comprises a water soluble polyelectrolyte polymer dispersant present in amounts from 0.001 to 50% by weight (col. 3 lines 35-42 and col. 11 lines 17-21) which includes ammonium salts of homopolymers of a monomeric unit containing a monoethylenically unsaturated monocarboxylic acid where an example of a suitable monocarboxylic acid is methacrylic acid (col. 4 lines 29-34 and 42-44), i.e., ammonium polymethacrylate. 
Furthermore, Zimmie teaches providing ammonium salts of methacrylic acid, i.e., ammonium methacrylate, as a water-soluble polyelectrolytic organic polymer in aqueous cooling systems (col. 1 lines 10-17 and col. 3 lines 26-32).  Zimmie teaches the water-soluble polyelectrolytic organic polymer, even in an amount of up to 1.0% by weight of the water, is useful to prevent or remove scale/fouling accumulations in aqueous cooling systems (col. 2 line 45 to col. 3 line 13).  In other words, Zimmie 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to include the ammonium methacrylate dispersant polymer taught by Yang to the compositions of Egawa because both are concerned with thermal heat transfer fluids which utilize large amounts of polyhydric alcohols and water and further include surfactants/dispersants and corrosion inhibitors for their intended well known use.  Alternatively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to include the ammonium methacrylate water-soluble polyelectrolytic organic polymer taught by Zimmie to the compositions of Egawa because both are concerned with water-based thermal heat transfer fluids comprising surfactants/dispersants/scale inhibitors for their intended well known use.  Moreover, one skilled in the art would be motivated to include the dispersant/surfactant of Yang or the scale inhibitor/dispersant of Zimmie to the compositions of Egawa because Egawa invites the inclusion of dispersants/surfactants/scale inhibitor (para. 0014) in their heat transfer medium composition and each of Yang and Zimmie specifically teach ammonium methacrylate as claimed as a conventional surfactant or dispersant or scale inhibitor well known in the heat transfer technology for its intended purpose.  Accordingly, in the absence of a showing to the contrary, one skilled in the art would have been motivated to include the ammonium methacrylate to further enhance stabilization or scale inhibition of such dispersions (Egawa, para. 0014).


Prior Art Cited But Not Applied
For purposes of compact prosecution, Applicant is cautioned amendments that overcome the 112d rejection of claims 7 and 9 might necessitate the above-cited copending applications, issued patents, and prior art references applicable under various ground(s) of nonstatutory double patenting rejection(s) and/or 35 U.S.C. 103 rejection(s) in view of their clarified/corrected scope.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 22, 2022